Contrary to the petitioners’ contention, under the circumstances, the Supreme Court properly denied that branch of the petition which was to direct a manual audit of the voter verifiable audit records, from all voting machines, applicable to the primary elections held on September 13, 2011, for the nominations of the Democratic Party as its candidates for the public offices of Supervisor of the Town of Riverhead and Member of the Town Council of the Town of Riverhead (see Election Law § 16-113; Matter of Johnson v Martins, 15 NY3d 584, 588 [2010]; see also Election Law § 9-126 [2] [c]).
The petitioners’ remaining contentions are either without merit or not properly before this Court. Rivera, J.E, Angiolillo, Belen and Roman, JJ., concur.